UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 22, 2015 DCP Holding Company (Exact name of registrant as specified in its charter) Ohio 0-51954 20-1291244 ( State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 100 Crowne Point Place, Sharonville, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (513) 554-1100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07 Submission of Matters to a Vote of Security Holders The Company’s annual meeting of shareholders was held on April22, 2015. At the meeting, the shareholders voted to re-elect certain persons to the Board of Directors for a term expiring at the 2017 annual meeting of shareholders. The individuals listed below were elected to the Company’s Board of Directors, each to hold office until the designated annual meeting or until his or her successor is elected and qualified, or until his or her earlier resignation. The table below indicates the votes for, votes withheld and abstentions with respect to the election of the six nominees. For Withheld Absentions Mark E. Bronson, DDS 0 Jack M. Cook, MHA 0 Robert E. Hamilton, DDS 0 Fred H. Peck, DDS 0 Molly Meakin-Rogers, MBA, CPA 0 Stephen T. Schuler, DMD 0 The shareholders also voted on an advisory proposal to approve the compensation paid to the Company’s Named Executive Officers, as described in certain sections of the Company’s proxy statement for the meeting. The table below indicates the votes for and the votes against the proposal as well as the number of abstentions and non-votes. For Against Absentions Non-Vote Advisory Vote on Executive Compensation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DCP Holding Company Date: April 24, 2015 By: /s/ Robert C. Hodgkins, Jr. Robert C. Hodgkins, Jr. Vice President and Chief Financial Officer
